Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ariel Bentolila on April 25, 2022.

The application has been amended as follows: 
Please rewrite claim 1 as follows:
1. (Currently Amended) A system comprising: 
a special purpose stake, said special purpose stake is configured to be driven into the ground to support a foundation member or ancillary structure, in which said special purpose stake comprises: 
at least a shaft section; 
at least a head portion; and 
wherein said head portion comprises at least one or more extension sections; 

a special purpose stake removal apparatus having a principal member, in which said principal member comprises: 
a prying end; 
a first side; 
a second side; 
a handle end; and 
a handle contrivance;
a first engagement member, said first engagement member comprises: 
at least a first impact surface; and 
a first lever contact surface; 
a second engagement member, said second engagement member comprises:
 at least a second impact surface; and 
a second lever contact surface; 
wherein said first impact surface is configured to contact said at least one or more stake head extension sections to remove a special purpose stake that is driven into the ground;

wherein said second impact surface is configured to contact said at least one or more stake head extension sections to remove said special purpose stake that is driven into the ground;

wherein said first lever contact surface is configured to contact said at least one or more stake head extension sections to remove said special purpose stake that is driven into the ground;

 in which said special purpose stake further comprises at least one of a T- shaped stake and a cross-shaped stake, and, 

wherein said first engagement member and said second engagement member are located on said first side of said principal member,  and said handle contrivance being located only on said second side of said principal member.

	In claim 14, line 24, after the word “located”, insert the word “only”.

Rewrite claim 15 to read:
	15. (Currently Amended) A system comprising: 
a stake implement, in which said stake implement comprises: 
at least a shaft section; 
at least a head portion; and 
wherein said head portion comprises at least one or more extension sections; 

a stake removal apparatus having a principal member, in which said principal member comprises: 
a first side; 
a second side; 
a handle end; and
a handle contrivance

a first engagement member, said first engagement member comprises: 
at least a first impact surface; and 
a first lever contact surface; 
a second engagement member, said second engagement member comprises: 
at least a second impact surface; and 
a second lever contact surface; 
wherein said first engagement member and said second engagement member are located on said first side of said principal member, and wherein said first side is available for siding contact with said at least one of said special purpose stake, whereby said principal member is operable to be accelerated on a generally straight line along said first side while sliding against said special purpose stake so that a significant impact is generated upon contact of said first engagement member and said second engagement member with said special purpose stake.

wherein said first impact surface is configured to contact said at least one or more stake head extension sections;

wherein said second impact surface is configured to contact said at least one or more stake head extension sections; 

wherein said first lever contact surface is configured to contact said at least one or more stake head extension sections; and 

wherein said handle contrivance is located only on said second side of the principal member.

Cancel claim 20.
Add claim 21 as follows:
21. (New)  The apparatus according to claim 1, wherein said first side is available for sliding contact with said at least one of said special purpose stake, whereby said principal member is operable to be accelerated on a generally straight line along said first side while sliding against said special purpose stake so that a significant impact is generated upon contact of said first engagement member and said second engagement member with said special purpose stake.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitation of wherein said handle contrivance is located only on said second side of the principal member, was not found in the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        April 25, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723